Mr. Justice Gridley delivered the opinion of the court. Andrew Olson, plaintiff below, sued Carolus Carlson, defendant below, to recover the sum of $300, together with interest thereon, which said sum he says he loaned Carlson in June, 1904, at the latter’s request. Olson demanded a jury trial, which was had, and a verdict for $390 was returned in his favor, upon which judgment was entered. Counsel for Carlson here contends that the verdict and judgment are manifestly against the weight of the evidence. To this we cannot agree. Olson testified very positively as to the making of the loan, and Carlson with equal positiveness denied that he ever borrowed or received any money from Olson. The evidence in the ease, as counsel for Carlson says in his brief,, was “conflicting and irreconcilable”. We believe that, under all the evidence, the jury was justified in returning the verdict, and we are not disposed to interfere with the judgment. And, in our opinion, the trial court did not err in refusing to admit certain evidence offered by the defendant, which refusal is complained of; nor do we think that certain remarks made by the trial court, and assigned as error, were prejudicial to the rights of the defendant. The judgment is affirmed. Judgment affirmed.